Citation Nr: 0025010	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  97-22 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to March 
1970.  This case comes to the Board of Veterans' Appeals 
(Board) from a June 1996 RO decision which granted service 
connection and a 10 percent rating for PTSD, effective from 
November 17, 1995 (the date of RO receipt of the application 
for service connection).  The veteran appealed for a higher 
rating.  In an April 1998 decision, the RO granted a higher 
rating of 50 percent for PTSD, effective from June 30, 1997.  
The veteran continues to appeal for a higher rating.   The 
veteran requested a hearing at the RO before a member of the 
Board (i.e., a Travel Board hearing), but he canceled that 
request in June 2000.  


REMAND

The veteran's claim for a higher rating for PTSD is well 
grounded, meaning plausible, and the file shows there is a 
further VA duty to assist him in developing the evidence 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. §§ 3.103, 3.159 (1999); Proscelle v. Derwinski, 2 
Vet.App. 629 (1992).  

Since this is an initial rating case, after the grant of 
service connection, consideration must be given to whether 
different percentage ratings should be assigned for different 
periods of time based on the facts found (i.e., "staged 
ratings").  Fenderson v. West, 12 Vet.App. 119 (1999).  As 
noted above, the RO has assigned different percentage ratings 
for the veteran's PTSD since the effective date of service 
connection.

According to information now on file, the veteran last worked 
in early 1996 and his employment reportedly ended because of 
a back injury.  Later VA medical records note treatment for 
non-service-connected physical problems including low back 
and neck disorders, as well as treatment for service-
connected PTSD.  Vet Center records primarily concern 
treatment for service-connected PTSD and note that the 
veteran was pursuing worker's compensation and Social 
Security Administration (SSA) disability claims.  A 1997 Vet 
Center record mentions the veteran had been turned down for 
SSA disability benefits, but a 1999 Vet Center record 
mentions such benefits had been granted.  It is unclear to 
what extent PTSD was involved in the SSA claim.  In the 
judgment of the Board, as part of the VA duty to assist the 
veteran, all SSA records should be obtained for consideration 
with the claim for a higher rating for PTSD.  Tetro v. West, 
13 Vet.App. 404 (2000); Murincsak v. Derwinski, 2 Vet.App. 
363 (1992).  

The last treatment record now on file is a September 1999 Vet 
Center record.  At that time the veteran's case at this 
particular Vet Center was being closed because he was moving 
to another state, and he was advised as to sources of 
treatment near his new home.  In a May 2000 statement, the 
veteran related that he was still receiving group therapy.  
As the file suggests there has been additional recent 
treatment for PTSD, related medical records should be 
obtained.  Murincsak, supra.

The last VA compensation examination for PTSD was in March 
1998, over two years ago, and the veteran maintains his 
condition has worsened.  Under the circumstances, he should 
be given a current VA examination for the condition.  Caffrey 
v. Brown, 6 Vet.App. 377 (1994).

Accordingly, the case is remanded for the following action:

1.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by that agency in 
awarding the veteran SSA disability 
benefits, as well as copies of all 
related SSA decisions.

2.  The RO should ask the veteran to 
identify all sources of VA or non-VA 
treatment for PTSD since September 1999, 
and the RO should then contact the 
sources and obtain copies of the related 
medical records.

3.  Thereafter, the RO should have the 
veteran undergo a VA psychiatric 
examination to determine the severity of 
his service-connected PTSD.  The claims 
folder must be made available to and 
reviewed by the examiner, and the 
examination report should indicate that 
such has been accomplished.  All signs 
and symptoms of PTSD should be set forth 
in detail.  A Global Assessment of 
Functioning (GAF) score should be 
assigned and explained.  The doctor 
should assess the degree of occupational 
and social impairment due solely to 
service-connected PTSD, to the exclusion 
of non-service-connected mental and 
physical ailments.  

4.  Thereafter, the RO should review the 
claim for a higher rating for PTSD 
(including any higher "staged ratings" 
per Fenderson).  If the claim is denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).





